Exhibit 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED AGREEMENT made as of this 3rd day of October, 2011, by and
among Cedar Shopping Centers, Inc., a Maryland corporation (the “Corporation”),
Cedar Shopping Centers Partnership, L.P., a Delaware limited partnership (the
“Partnership”), and Thomas B. Richey (the “Executive”).
1. Position and Responsibilities.
1.1 The Executive shall serve in an executive capacity as President of the
Development and Construction Division of both the Corporation and the
Partnership with duties consistent therewith and shall perform such other
functions and undertake such other responsibilities as are customarily
associated with such capacity. The Executive shall also hold such directorships
and officerships in the Corporation, the Partnership and any of their
subsidiaries to which, from time to time, the Executive may be elected or
appointed during the term of this Agreement.
1.2 The Executive shall devote Executive’s full business time and skill to the
business and affairs of the Corporation and the Partnership and to the promotion
of their interests.
2. Term of Employment.
2.1 The term of employment shall end October 31, 2012, unless sooner terminated
as provided in this Agreement; provided, however, that if on or prior to
October 31, 2012, the Corporation shall determine not to further extend the term
of employment for at least an additional year on terms at least equally
favorable to the Executive, then any restricted shares of common stock of this
Corporation issued to the Executive that have not vested shall immediately vest
on October 31, 2012.

 

 



--------------------------------------------------------------------------------



 



2.2 Notwithstanding the provisions of Section 2.1 hereof, each of the
Corporation and the Partnership shall have the right, on written notice to the
Executive, to terminate the Executive’s employment for Cause (as defined in
Section 2.3), such termination to be effective as of the date on which notice is
given or as of such later date otherwise specified in the notice and, upon such
termination of employment for Cause, Executive shall not be entitled to receive
any additional compensation hereunder. The Executive shall have the right, on
30 days advance written notice to the Corporation and the Partnership, to resign
the Executive’s employment for Good Reason (as defined in Section 2.4), such
termination to be effective as of the 30th day following when such notice is
given or as of such later date otherwise specified in the notice; provided,
however, that Good Reason shall cease to exist for any event on the 90th day
following the occurrence of the event unless the Executive has given the
Corporation and the Partnership written notice, in accordance with this
Section 2.2.
2.3 For purposes of this Agreement, the term “Cause” shall mean any of the
following actions by the Executive: (a) failure to comply with any of the
material terms of this Agreement, which shall not be cured within 30 days after
written notice, or if the same is not of a nature that it can be completely
cured within such 30 day period, if Executive shall have failed to commence to
cure the same within such 30 day period and shall have failed to pursue the cure
of the same diligently thereafter; (b) engagement in gross misconduct injurious
to the business or reputation of the Corporation or the Partnership; (c) knowing
and willful neglect or refusal to attend to the material duties assigned to the
Executive by the Board of Directors of the Corporation, which shall not be cured
within 30 days after written notice; (d) intentional misappropriation of
property of the Corporation or the Partnership to the Executive’s own use;
(e) the commission by the Executive of an act of fraud or embezzlement;
(f) Executive’s conviction for a felony; (g) Executive’s engaging in any
activity which is prohibited pursuant to Section 5 of this Agreement, which
shall not be cured within 30 days after written notice.

 

2



--------------------------------------------------------------------------------



 



2.4 For purposes of this Agreement, the term “Good Reason” shall mean any of the
following: (i) a material breach of this Agreement by the Corporation or the
Partnership which shall not be cured within 10 days after written notice; (ii) a
material reduction in the Executive’s duties or responsibilities; (iii) the
relocation of the Executive’s office or the Corporation’s or Partnership’s
executive offices to a location more than 30 miles from New York City; or (iv) a
“Change in Control”, as defined below. The Corporation or the Partnership, as
applicable, shall have 30 days after receipt of the Executive’s notice of
termination for Good Reason in which to cure the failure, breach or infraction
described in the notice of termination. If the failure, breach or infraction is
timely cured by the Corporation or the Partnership, the notice of termination
for Good Reason shall become null and void. As used herein, a “Change in
Control” shall be deemed to occur if: (i) there shall be consummated (x) any
consolidation or merger of the Corporation or the Partnership in which the
Corporation or the Partnership is not the continuing or surviving corporation or
pursuant to which the stock of the Corporation or the units of the Partnership
would be converted into cash, securities or other property, other than a merger
or consolidation of the Corporation or Partnership in which the holders of the
Corporation’s stock immediately prior to the merger or consolidation hold more
than fifty percent (50%) of the stock or other forms of equity of the surviving
corporation immediately after the merger, or (y) any sale, lease, exchange or
other transfer (in one transaction or series of related transactions) of all, or
substantially all, the assets of the Corporation or the Partnership; (ii) the
Board approves any plan or proposal for liquidation or dissolution of the
Corporation or the Partnership; or (iii) any person acquires more than 29% of
the issued and outstanding common stock of the Corporation.

 

3



--------------------------------------------------------------------------------



 



3. Compensation.
3.1 The Partnership shall pay to the Executive for the services to be rendered
by the Executive hereunder to the Corporation and the Partnership a base salary
at the rate of $299,400 per annum. The base salary shall be payable in
accordance with the Corporation’s or Partnership’s normal payroll practices, but
not less frequently than twice a month. Such base salary will be reviewed at
least annually and may be increased (but not decreased) by the Board of
Directors of the Corporation in its sole discretion. The Board of Directors of
the Corporation in its sole discretion may grant to the Executive a bonus to be
paid by the Corporation or Partnership, at any time and from time to time.
3.2 The Executive shall be entitled to participate in, and receive benefits
from, on the basis comparable to other senior executives, any insurance,
medical, disability, or other employee benefit plan of the Corporation, the
Partnership or any of their subsidiaries which may be in effect at any time
during the course of Executive’s employment by the Corporation and the
Partnership and which shall be generally available to senior executives of the
Corporation, the Partnership or any of their subsidiaries.
3.3 The Partnership agrees to reimburse the Executive for all reasonable and
necessary business expenses incurred by the Executive on behalf of the
Corporation or the Partnership in the course of Executive’s duties hereunder
upon the presentation by the Executive of appropriate vouchers therefor,
including continuing legal education, professional licenses and organizations
and conferences approved by the CEO.

 

4



--------------------------------------------------------------------------------



 



3.4 The Executive shall be entitled each year of this Agreement to paid vacation
in accordance with the Corporation’s or Partnership’s policies but not less than
4 weeks plus personal and floating holidays (and a ratable number of sick days),
which if not taken during such year will be forfeited (unless management
requests postponement).
3.5 In recognition of Executive’s need for an automobile for business purposes,
the Corporation or the Partnership will reimburse the Executive for Executive’s
use of an automobile, including lease payments, if any, and all related costs,
including maintenance, gasoline and insurance; provided, however, that such
amount shall not exceed $450.00 a month. Insurance, maintenance and gas for
business use is additional.
3.6 If, during the period of employment hereunder, because of illness or other
incapacity, the Executive shall fail for a period of 90 consecutive days, or for
shorter periods aggregating more than six months during the term of this
Agreement, to render the services contemplated hereunder, then the Corporation
or the Partnership, at either of their options, may terminate the term of
employment hereunder by notice from the Corporation or the Partnership, as the
case may be, to the Executive, effective on the giving of such notice. During
any period of disability of Executive during the term hereof, the Corporation
shall continue to pay to Executive the salary and bonus which the Executive has
earned and accrued as of the date of termination of employment.
3.7 In the event of the death of the Executive during the term hereof, the
employment hereunder shall terminate on the date of death of the Executive.
3.8 Each of the Corporation and the Partnership shall have the right to obtain
for their respective benefits an appropriate life insurance policy on the life
of the Executive, naming the Corporation or the Partnership as the beneficiary.
If requested by the Corporation or the Partnership, the Executive agrees to
cooperate with the Corporation or the Partnership, as the case may be, in
obtaining such policy.

 

5



--------------------------------------------------------------------------------



 



4. Severance Compensation Upon Termination of Employment.
4.1 If the Executive’s employment with the Corporation or the Partnership shall
be terminated (a) by the Corporation or Partnership other than for Cause or
pursuant to Sections 3.6 or 3.7, or (b) by the Executive for Good Reason, then
the Corporation and the Partnership shall:
(i) pay to the Executive as severance pay, within five days after termination, a
lump sum payment equal to 250% of the sum of the Executive’s annual salary at
the rate applicable on the date of termination and the average of the
Executive’s annual bonus for the preceding two full fiscal years;
(ii) arrange to provide Executive, for a 12 month period (or such shorter period
as Executive may elect), with disability, accident and health insurance
substantially similar to those insurance benefits which Executive is receiving
immediately prior to the date of termination to the extent obtainable upon
reasonable terms; provided, however, if it is not so obtainable the Corporation
shall pay to the Executive in cash the annual amount paid by the Corporation or
the Partnership for such benefits during the previous year of the Executive’s
employment. Benefits otherwise receivable by Executive pursuant to this Section
4.1(ii) shall be reduced to the extent comparable benefits are actually received
by the Executive during such 12 month period following his termination (or such
shorter period elected by the Executive), and any such benefits actually
received by Executive shall be reported by the Executive to the Corporation; and

 

6



--------------------------------------------------------------------------------



 



(iii) any options granted to Executive to acquire common stock of the
Corporation, any restricted shares of common stock of the Corporation issued to
the Executive and any other awards granted to the Executive under any employee
benefit plan that have not vested shall immediately vest on said termination.
4.2 (a) The Executive shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise, nor, except to the extent provided in Section 4.1 above, shall the
amount of any payment provided for under this Agreement be reduced by any
compensation earned by the Executive as a result of employment by another
employer or by insurance benefits after the date of termination, or otherwise.
(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any benefit plan of the Corporation or Partnership,
or other contract, plan or arrangement.
5. Other Activities During Employment.
5.1 The Executive shall not during the term of this Agreement undertake or
engage in any other employment, occupation or business enterprise. Subject to
compliance with the provisions of this Agreement, the Executive may engage in
reasonable activities with respect to personal investments of the Executive.

 

7



--------------------------------------------------------------------------------



 



5.2 During the term of this Agreement, without the prior approval of the Board
of Directors, neither the Executive nor any entity in which he may be interested
as a partner, trustee, director, officer, employee, shareholder, option holder,
lender of money or guarantor, shall be engaged directly or indirectly in the
retail shopping center business other than through the Corporation and the
Partnership, except for activities existing on the date of this Agreement which
have been disclosed to the Corporation; provided, however, that the foregoing
shall not be deemed to (a) prohibit the Executive from being on the Board of
Directors of another entity, (b) prevent the Executive from investing in
securities if such class of securities in which the investment is so made is
listed on a national securities exchange or is issued by a company registered
under Section 12(g) of the Securities Exchange Act of 1934, so long as such
investment holdings do not, in the aggregate, constitute more than 1% of the
voting stock of any company’s securities or (c) prohibit passive investments.
5.3 The Executive shall not at any time during this Agreement or after the
termination hereof directly or indirectly divulge, furnish, use, publish or make
accessible to any person or entity any Confidential Information (as hereinafter
defined), except pursuant to subpoena, court order or applicable law. Any
records of Confidential Information prepared by the Executive or which come into
Executive’s possession during this Agreement are and remain the property of the
Corporation or the Partnership, as the case may be, and upon termination of
Executive’s employment all such records and copies thereof shall be either left
with or returned to the Corporation or the Partnership, as the case may be.
5.4 The term “Confidential Information” shall mean information disclosed to the
Executive or known, learned, created or observed by Executive as a consequence
of or through employment by the Corporation and the Partnership, not generally
known in the relevant trade or industry, about the Corporation’s or the
Partnership’s business activities, services and processes, including but not
limited to information concerning advertising, sales promotion, publicity, sales
data, research, copy, leasing, other printed matter, artwork, photographs,
reproductions, layout, finances, accounting, methods, processes, business plans,
contractors, lessee and supplier lists and records, potential lessee and
supplier lists, and contractor, lessee or supplier billing.

 

8



--------------------------------------------------------------------------------



 



6. Post-Employment Activities.
6.1 During the term of employment hereunder, and for a period of one year after
termination of employment, regardless of the reason for such termination other
than by the Corporation or Partnership without Cause or by the Executive for
Good Reason, the Executive shall not directly or indirectly become employed by,
act as a consultant to, or otherwise render any services to any person,
corporation, partnership or other entity which is engaged in, or about to become
engaged in, the retail shopping center business or any other business which is
competitive with the business of the Corporation, the Partnership or any of
their subsidiaries nor shall Executive use Executive’s talents to make any such
business competitive with the business of the Corporation, the Partnership or
any of their subsidiaries. For the purpose of this Section, a retail shopping
center business or other business shall be deemed to be competitive if it
involves the ownership, operation, leasing or management of any retail shopping
centers which draw from the same related trade area, which is deemed to be
within a radius of 10 miles from the location of (a) any then existing shopping
centers of the Corporation, the Partnership or any of their subsidiaries or (b)
any proposed centers for which the site is owned or under contract, is under
construction or is actively being negotiated. The Executive shall be deemed to
be directly or indirectly engaged in a business if Executive participates
therein as a director, officer, stockholder, employee, agent, consultant,
manager, salesman, partner or individual proprietor, or as an investor who has
made advances or loans, contributions to capital or expenditures for the
purchase of stock, or in any capacity or manner whatsoever; provided, however,
that the foregoing shall not be deemed to prevent the Executive from investing
in securities if such class of securities in which the investment is so made is
listed on a national securities exchange or is issued by a company registered
under Section 12(g) of the Securities Exchange Act of 1934, so long as such
investment holdings do not, in the aggregate, constitute more than 1% of the
voting stock of any company’s securities.

 

9



--------------------------------------------------------------------------------



 



6.2 The Executive acknowledges that Executive has been employed for Executive’s
special talents and that Executive’s leaving the employ of the Corporation and
the Partnership would seriously hamper the business of the Corporation and the
Partnership. The Executive agrees that the Corporation and the Partnership shall
each be entitled to injunctive relief, in addition to all remedies permitted by
law, to enforce the provisions of Sections 5 and 6 hereof. The Executive further
acknowledges that Executive’s training, experience and technical skills are of
such breadth that they can be employed to advantage in other areas which are not
competitive with the present business of the Corporation and the Partnership and
consequently the foregoing obligation will not unreasonably impair Executive’s
ability to engage in business activity after the termination of Executive’s
present employment.
6.3 The Executive will not, during the period of one year after termination of
employment, regardless of the reason for such termination, hire or offer to hire
or entice away or in any other manner persuade or attempt to persuade, either in
Executive’s individual capacity or as agent for another, any of the
Corporation’s, the Partnership’s or any of their subsidiaries’ officers,
employees or agents to discontinue their relationship with the Corporation, the
Partnership or any of their subsidiaries nor divert or attempt to divert from
the Corporation, the Partnership or any of their subsidiaries any business
whatsoever by influencing or attempting to influence any contractor, lessee or
supplier of the Corporation, the Partnership or any of their subsidiaries.

 

10



--------------------------------------------------------------------------------



 



7. Assignment. This Agreement shall inure to the benefit of and be binding upon
the Corporation, the Partnership and their successors and assigns, and upon the
Executive and Executive’s heirs, executors, administrators and legal
representatives. The Corporation and the Partnership will require any successor
or assign to all or substantially all of their business or assets to assume and
perform this Agreement in the same manner and to the same extent that the
Corporation and the Partnership would be required to perform if no such
succession or assignment had taken place. This Agreement shall not be assignable
by the Executive.
8. No Third Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement, except as provided in Section 7 hereof.
9. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.
10. Interpretation. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

11



--------------------------------------------------------------------------------



 



11. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been given at the time when mailed by registered or certified
mail, addressed to the address below stated of the party to which notice is
given, or to such changed address as such party may have fixed by notice:

         
 
  To the Corporation
or the Partnership
     
 
      Cedar Shopping Centers, Inc.
44 South Bayles Avenue
Port Washington, NY 11050
Attn: President
 
   
 
  To the Executive:   Thomas B. Richey
1150 Highland Drive
Mechanicsburg, PA 17055

provided, however, that any notice of change of address shall be effective only
upon receipt.
12. Waivers. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.
13. Complete Agreement; Amendments. The foregoing is the entire agreement of the
parties with respect to the subject matter hereof and may not be amended,
supplemented, cancelled or discharged except by written instrument executed by
both parties hereto.
14. Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflicts of law.
15. Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all of the parties hereto,
notwithstanding that all such parties are not signatories to the same
counterpart.

 

12



--------------------------------------------------------------------------------



 



16. Arbitration. Mindful of the high cost of litigation, not only in dollars but
time and energy as well, the parties intend to and do hereby establish a quick,
final and binding out-of-court dispute resolution procedure to be followed in
the unlikely event any controversy should arise out of or concerning the
performance of this Agreement. Accordingly, the parties do hereby covenant and
agree that any controversy, dispute or claim of whatever nature arising out of,
in connection with or in relation to the interpretation, performance or breach
of this Agreement, including any claim based on contract, tort or statute, shall
be settled, at the request of any party to this Agreement, through arbitration
by a dispute resolution process administered by JAMS or any other mutually
agreed upon arbitration firm involving final and binding arbitration conducted
at a location determined by the arbitrator in New York City administered by and
in accordance with the then existing rules of practice and procedure of such
arbitration firm and judgment upon any award rendered by the arbitrator may be
entered by any state or federal court having jurisdiction thereof; provided,
however, that the Corporation and the Partnership shall be entitled to seek
judicial relief to enforce the provisions of Sections 5 and 6 of this Agreement.
17. Indemnification. During this Agreement and thereafter, the Corporation and
the Partnership shall indemnify the Executive to the fullest extent permitted by
law against any judgments, fine, amounts paid in settlement and reasonable
expenses (including attorneys’ fees) in connection with any claim, action or
proceeding (whether civil or criminal) against the Executive as a result of the
Executive serving as an officer or director of the Corporation or the
Partnership, in or with regard to any other entity, employee benefit plan or
enterprise (other than arising out of the Executive’s act of willful misconduct,
gross negligence, misappropriation of funds,

 

13



--------------------------------------------------------------------------------



 



fraud or breach of this Agreement). This indemnification shall be in addition
to, and not in lieu of, any other indemnification the Executive shall be
entitled to pursuant to the Corporation’s or Partnership’s Articles of
Incorporation, By-Laws, Agreement of Limited Partnership or otherwise. Following
the Executive’s termination of employment, the Corporation and the Partnership
shall continue to cover the Executive under the then existing director’s and
officer’s insurance, if any, for the period during which the Executive may be
subject to potential liability for any claim, action or proceeding (whether
civil or criminal) as a result of his service as an officer or director of the
Corporation or the Partnership or in any capacity at the request of the
Corporation or the Partnership, in or with regard to any other entity, employee
benefit plan or enterprise on the same terms such coverage was provided during
this Agreement, at the highest level then maintained for any then current or
former officer or director.
18. Section 409A.
18.1 It is the intention of the Corporation and the Partnership that all
payments and benefits under this Agreement shall be made and provided in a
manner that is either exempt from or intended to avoid taxation under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
to the extent applicable. Any ambiguity in this Agreement shall be interpreted
to comply with the above. The Executive acknowledges that the Corporation and
the Partnership have made no representations as to the treatment of the
compensation and benefits provided hereunder and the Executive has been advised
to obtain his own tax advice.
18.2 Each amount or benefit payable pursuant to this Agreement shall be deemed a
separate payment for purposes of Section 409A.

 

14



--------------------------------------------------------------------------------



 



18.3 For all purposes under this Agreement, any iteration of the word
“termination” (e.g., “terminated”) with respect to the Executive’s employment,
shall mean a separation from service within the meaning of Section 409A.
18.4 Notwithstanding anything in this Agreement to the contrary, in the event
the stock of the Corporation is publicly traded on an established securities
market or otherwise and the Executive is a “specified employee” (as determined
under the Corporation’s administrative procedure for such determinations, in
accordance with Section 409A) at the time of the Executive’s termination of
employment, any payments under this Agreement that are deemed to be deferred
compensation subject to Section 409A shall not be paid or begin payment until
the earlier of (i) the Executive’s death or (ii) the first payroll date
following the six (6) month anniversary of the Executive’s date of termination
of employment; provided, however, that the Corporation if so requested by the
Executive agrees to contribute any such payments required to be made to the
Executive to a rabbi trust established by the Corporation for the benefit of the
Executive.
18.5 Any reimbursements provided under this Agreement shall be made no later
than the December 31st following the year in which such expenses are incurred,
or such earlier date as provided under any plan or policy of the Corporation or
Partnership, as applicable.

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                  Cedar Shopping Centers, Inc.    
 
           
 
  By:   /s/ Bruce J. Schanzer
 
Title President and CEO    
 
                Cedar Shopping Centers Partnership, L.P.    
 
           
 
  By:   Cedar Shopping Centers, Inc.,
General Partner    
 
           
 
  By:   /s/ Bruce J. Schanzer
 
Title President and CEO    
 
                /s/ Thomas B. Richey                   Thomas B. Richey    

 

16